Title: From James Madison to John Milledge, 14 December 1804 (Abstract)
From: Madison, James
To: Milledge, John


14 December 1804, Department of State. “Agreeably to an Act of Congress, entitled ‘An Act for the more general promulgation of the Laws of the United States,[‘] Passed 3rd. March 1795 and the Acts in addition thereto, Passed on the 2nd. March 1799 and on the 27th. March 1804, I Have transmitted to the Collector of the Customs in Charleston in South Carolina Two Hundred and forty eight copies of the Laws of the United States 1st. Session 8th. Congress, being the proportion for the State of Georgia, with a request that he would forward them to your Excellency.”
